Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 11-12 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the term "higher demand" in claim 4 is a relative term which renders the claim indefinite.  The term "higher demand" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since there is no reference with respect to what is being considered a higher demand so attempting to relate the internal parameter to the higher demand renders the claim indefinite. Terms of degree are considered indefinite if there is no standard for determining whether the limitation is met in the specification. See MPEP 2173.05 (b) (l) 
Regarding claim 5, the term "lower demand" in claim 5 is a relative term which renders the claim indefinite.  The term "higher demand" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since there is no reference with respect to what is being considered a lower demand so attempting to relate the internal parameter to the lower demand renders the claim indefinite. Terms of degree are considered indefinite if there is no standard for determining whether the limitation is met in the specification. See MPEP 2173.05 (b) (l)
Claim 5 is alternatively rejected because its dependence on claim 4.
Regarding claim 11, the term “external parameter not related to the electric motor” renders the claim indefinite since it is a negative relation and fails to clearly define the scope of the claim boundaries because it is not clear whether any given parameter is “related to” the electric motor or not. See MPEP 2173.05(i).
Claim 12 is rejected because of its dependence on claim 11.
Regarding claim 15, the term “external parameter not related to the electric motor” renders the claim indefinite since it is a negative relation and is unclear as it fails to clearly define the scope of the claim boundaries because it is not clear whether any given parameter is “related to” the electric motor or not. See MPEP 2173.05(i).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 16-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Surjaatmadja et al. (US20050087336) (hereinafter “Surjaatmadja”) provided by the applicant in the IDS.
Regarding claim 1, Surjaatmadja reference teaches a centrifugal separator for cleaning gas containing contaminants, said centrifugal separator comprising: a stationary casing enclosing a separation space through which a gas flow is permitted (see Fig 1; 12 is the stationary casing enclosing the inside separation space); a gas inlet extending through the stationary casing and permitting supply of the gas to be cleaned (see Fig 1; item 100 is the inlet); a rotating member (see Fig 1 and or Fig 3; item 76 is the rotating member) comprising a plurality of separation members arranged in said separation space and being arranged to rotate around an axis rotation (see Fig 3; item 128 are the separation members to rotate around the central axis 86); a gas outlet configured to permit discharge of cleaned gas and comprising an outlet opening through a wall of the stationary casing (see paragraph 0057-0058 and or Fig 1; 22 is the gas outlet with an outlet opening at the top);  a drainage outlet configured to permit discharge of liquid impurities separated from the gas to be cleaned (see Fig 1 and or paragraph 0059; item 40 acts as a drainage outlet to dispose liquid and other impurities); an electrical motor for rotating the rotating member (see Fig 1 and or paragraph 0036; item 16 is the motor) and a control unit (see Fig 5 and or paragraph 0065-0066; 140 is the control unit) configured to control the operation of the electrical motor and to drive the electrical motor in at least two different operational modes and to further switch between operational modes depending at least on information of at least one measured internal parameter of the electrical motor (see paragraph 0065-0066 and or paragraph 0069; the electrical motor is driven in different operational modes by virtue of the fact that the internal parameters V, I and torque varies which in turn varies the separation of water from the oil or gas and the speed of the motor is adjusted accordingly)
Regarding claim 2, Surjaatmadja reference teaches the centrifugal separator according to claim 1, Surjaatmadja reference further teaches that the at least two different operational modes are at least two different driving modes of the electrical motor in which either the torque or the rotational speed of the electrical motor is kept at different constant levels (see paragraph 0019 and or paragraph 0069; the torque and or the speed of the motor is constant at different levels by virtue of the fact that during the separation of streams the speed is different than the speed at normal operation mode and is controlled by the control unit between the different operational modes)
Regarding claim 3, Surjaatmadja reference teaches the centrifugal separator according to claim 2, Surjaatmadja reference further teaches that the at least two different driving modes comprises at least two different speed levels in which the rotational speed is kept at different constant levels (see paragraph 0019 and or paragraph 0069; the two different driving modes has two different rotational speed by virtue of the fact that the speed of motor is controlled in response to the oil concentration)
Regarding claim 4, Surjaatmadja reference teaches the centrifugal separator according to claim 3, Surjaatmadja reference further teaches that the at least two different driving modes comprises a first speed level at a first constant rBIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/PCL/boApplication No.: NEWDocket No.: 6515-0184PUS1Page 4 of 8otational speed (see paragraph 0021 and or paragraph 0065; the first speed level is referred to the rotational speed at normal operational mode condition) and a second speed level at a second constant rotational speed (see paragraph 0021 and or paragraph 0065; the second speed level is referred to the rotational speed at higher operational mode condition relating to the higher demand of separation), wherein the second constant rotational speed is higher than the first constant rotational speed (the second speed level is higher than the first by virtue of the fact that the motor is going to run at a higher speed to carry out the separation), and wherein the control unit is configured to switch to said second speed level if the at least one measured internal parameter (see paragraph 0069; the control unit switch from the first to the second speed level by virtue of the fact that the change in the sensor is correlated with the demand of water separation from oil and or gas that is controlled by the internal parameters V, I and torque)
Regarding claim 5, Surjaatmadja reference teaches the centrifugal separator according to claim 4, Surjaatmadja reference further teaches that the at least two different driving modes further comprises a third speed level at a third constant rotational speed (see paragraph 0021 and or paragraph 0065-0069; there is a third speed level at a third constant rotational speed relating to the idle condition of the motor and also by virtue of the fact that there are many rotational speed level correlated to the change in sensor), wherein the third constant rotational speed is lower than the first constant rotational speed (the sensed condition with a rotational speed below the first rotational speed level), and wherein the control unit is configured to switch to said third speed level if the at least one measured internal parameter indicates that there is a lower demand for cleaning the gas when running at the first speed level (see paragraph 0069; the control unit switch to the third speed level by virtue of the fact that the change in the sensor is correlated with the demand of water separation from oil and or gas that is controlled by the internal parameters V, I and torque)
Regarding claim 6, Surjaatmadja reference teaches the centrifugal separator according to claim 2, Surjaatmadja reference further teaches that the at least two different driving modes comprises at least two different torque levels in which the torque of the electrical motor is kept at different constant levels (see paragraph 0013 and or paragraph 0069; the torque correlated to different driving modes of the electrical motor has different constant levels during the operation)
Regarding claim 7, and 16-20, Surjaatmadja reference teaches the centrifugal separator according to claims 1, 2, 3, 4, 5, or 6, Surjaatmadja reference further teaches that at least one measured internal parameter of the electrical motor is the electric power consumption of the electrical motor or the (see paragraph 0021 and or paragraph 0069; electric current through the electric motor is one of the internal parameters)
Regarding claim 13, Surjaatmadja reference teaches a method for cleaning gas comprising contaminants (see abstract and or paragraph 0057; water is separated from gas), comprising the steps of providing the centrifugal separator according to claim 1; running the centrifugal separator by driving the electrical motor in a first operational mode (see paragraph 0015 and or paragraph 0057; the centrifugal separator is run by an electric motor 16 the first mode is referred to the rotational speed at normal operational mode condition);  measuring at least one internal parameter of the electrical motor (see paragraph 006-0066 and or paragraph 0069; the internal parameters V, I and torque are measured); and switching the electrical motor to drive in a second operational mode depending at least on information of the least one measured internal parameter of the electrical motor (see paragraph 0065-0066 and or paragraph 0069;  the control unit switch from the first to the second operation mode by virtue of the fact that the change in the sensor is correlated with the demand of water separation from oil and or gas that is controlled by the internal parameters V, I and torque).
Regarding claim 14, Surjaatmadja reference teaches the method according to claim 13, Surjaatmadja reference further teaches that the method further comprising switching back to driving in said first operational mode depending at least on information of the least one measured internal parameter of the electrical motor (see paragraph 0065-0066 and or paragraph 0069;  the control unit switch from the second to the first operation mode by virtue of the fact that the change in the sensor is correlated with the demand of water separation from oil and or gas that is controlled by the internal parameters V, I and torque)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Surjaatmadja in view of Morio et al. (JP2001183017) (hereinafter “Morio”).
Regarding claim 8, Surjaatmadja reference teaches the centrifugal separator according to claim 1, but is different from claim 8, in that it does not teach at least one measured internal parameter of the electrical motor is the temporal fluctuations of the electric current through the electrical motor. Morio reference is directed to a device and method for controlling an electric compressor motor (see title and or abstract). Morio reference further teaches a method for determining and measuring the current fluctuation indirectly (see abstract) to achieve a predictable result of controlling the load fluctuation and rotational speed of the electric motor. Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to measure the current fluctuations of the electric motor of Surjaatmadja reference in order to achieve a predictable result of controlling the load fluctuation and rotational speed of the electric motor. See MPEP 2143 (l) (A), it is prima facie obvious to combine prior art elements according to known method to achieve a predictable result. Also See MPEP 2143 (l) (F) known work in one field of endeavor may prompt variations of it for use in another field based on design incentives in order to achieve predictable results.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Surjaatmadja in view of Schulter (US20030048087) (hereinafter “Schulter”)
Regarding claim 9, Surjaatmadja reference teaches the centrifugal separator according to claim 1, but is different from claim 9, in that it does not explicitly teach at least one measured internal parameter of the electrical motor is the temperature of the electrical motor. Schulter reference is directed to an electric motor (see title and or abstract). Schulter reference further teaches that the temperature is an internal parameter of the electrical motor (see paragraph 0007-0012; both the inside and outside temperatures are measured and utilized and that temperature is an internal parameter measured) to achieve a predictable result of preventing the motor from overheating and damage. Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider the temperature of the electrical motor as one of the internal parameters as taught by Schulter in Surjaatmadja reference in order to achieve a predictable result preventing the motor from overheating and damage. See MPEP 2143 (l) (A), it is prima facie obvious to combine prior art elements according to known method to achieve a predictable result. Also See MPEP 2143 (l) (F) known work in one field of endeavor may prompt variations of it for use in another field based on design incentives in order to achieve predictable results.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Surjaatmadja in view of Leighton et al. (US20030049134) (hereinafter “Leighton”)
Regarding claim 10, Surjaatmadja reference teaches the centrifugal separator according to claim 1, but is different from claim 10, in that it does not explicitly teach at least one measured internal parameter of the electrical motor is the time from startup of the electrical motor. Leighton reference is directed to monitoring a fluid pump (see title and or abstract). Leighton reference further teaches that the time from startup is an internal parameter of the electrical motor (see abstract and or paragraph 0004 and or paragraph 0089; the elapsed run time is an internal parameter measured) to achieve a predictable .
Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Surjaatmadja in view of Ekeroth et al. (US20060048761) (hereinafter “Ekeroth”)
Regarding claim 11 and 12, Surjaatmadja reference teaches the centrifugal separator according to claim 1, Surjaatmadja reference further teaches that the control unit is further adapted to switch between operational modes depending at least on information from at least one measured internal parameter of the electrical motor (see paragraph 0065-0066 and or paragraph 0069;  the control unit switch from the first to the second operation mode by virtue of the fact that the change in the sensor is correlated with the demand of water separation from oil and or gas that is controlled by the internal parameters V, I and torque) but is different from claim 11 and 12, in that it does not explicitly teach that at least one external parameter is selected from at least one measured internal parameter that is not related to the electrical motor such as the temperature or pressure of the gas inlet. Ekeroth reference is directed to the same field of separation (see title and or abstract). Ekeroth reference further teaches that the pressure at the gas inlet is one of the external parameter (see paragraph 0064-0065; the gas from crankcase is delivered to the separator and have essentially the same gas pressure in the crankcase and the separator inlet) to achieve a predictable result of controlling the rotational speed and effective cleaning and separation (see paragraph 0066). Therefore, it would be obvious to a person of ordinary 
Regarding claim 15, Surjaatmadja reference teaches the method according to claim 13, but is different from claim 15, in that it does not explicitly teach that a step of switching to another operational mode also depends on information of at least one external parameter that is not related to the electrical motor. Ekeroth reference is directed to the same field of separation (see title and or abstract). Ekeroth reference further teaches that the pressure at the gas inlet is one of the external parameter (see paragraph 0064-0065; the gas from crankcase is delivered to the separator and have essentially the same gas pressure in the crankcase and the separator inlet) to achieve a predictable result of controlling the rotational speed and effective cleaning and separation (see paragraph 0066). Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider the pressure at the gas inlet as one of the external parameter in Surjaatmadja reference in order to achieve a predictable result of controlling the rotational speed and effective cleaning and separation as taught by Ekeroth.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1-20 of co-pending Application No. 16/321244 (“244”) in view of Surjaatmadja, Ekeroth, Leighton, Morio and Schulter. 
As to instant claim 1-20, ‘244’ claims 1, 2, 4-16 and 18-21 claim an invention substantially overlapping in scope.  Other differences are considered to be obvious over Surjaatmadja, Ekeroth, Leighton, Morio and Schulter for reasons analogous to the prior art rejections indicated above.
This is a provisional non-statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/Primary Examiner, Art Unit 1773